 JIn the Matter of ACE FOUNDRY, LIMITEDandINTERNATIONAL MOLDERS& FOUNDRY WORKERS, LOCAL 374, AFFILIATED WITH THE A. F. OF L.Case No. B-3385.-Decided January17, 1942Jurisdiction:iron and semi-steel castings manufacturing industry.Investigation and Certification of Representatives:existence of question: re-fusal to accord union recognition until certified by the Board; electionnecessary.Unit Appropriate for Collective Bargaining:all employees at both plants of theCompany, excluding its corporateofficers, foremen,salesmen,the clericalforces, the watchmen, and those within the pattern makers' trade ; agreementas to.M. Leonard Horwin,of Los Angeles, Calif., for the Company.Messrs.William A. Lazzerini, E. A. Bird,andReginald T. J.Prime,of Los Angeles, Calif., for Local 374.Mr. Reynolds C. Seitz,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn June 25, 1941, International Molders & Foundry Workers,Local 374, affiliated with the A. F. of L., herein called Local 374,filed with the Regional Director for the Twenty-first Region (LosAngeles, California) a petition alleging that a question affectingcommerce had arisen concerning the representation of employees ofAce Foundry, Limited, Los Angeles, California, herein called theCompany, and requesting an investigation and certification of rep-resentatives pursuant to Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, herein called the Act.On October 15, 1941,the National Labor Relations Board, herein called the Board, actingpursuant to Section 9 (c) of the Act and Article III, Section 3, of theNational Labor Relations Board Rules and Regulations-Series 2,as amended, ordered an investigation and authorized the RegionalDirector to conduct it and to provide for an appropriate hearingupon due notice.38 N L B. B, No. 79.392 ACE FOUNDRY, LIMITED393On November 22, 1941, the, Regional Director issued a notice ofhearing, copies of which were duly served on the Company andLocal 374.Pursuant to notice a hearing was held on December 8,1941, at Los Angeles, California, before Maurice J. Nicoson, theTrial Examiner duly designated by the Chief Trial Examiner. TheCompany and Local 374 were represented by counsel and partici-pated in the hearing.Full opportunity to be heard,to examine andcross-examine witnesses,and to introduce evidence bearing on theissueswas afforded all parties.During the course of the hearing,the Trial Examiner made various rulings on motions and on objec-tions to- the admission of evidence.The Board has reviewed therulings of the Trial Examiner and finds that no prejudicial errorswere committed.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYAce Foundry,Limited is a corporation organized under and exist-ing by virtue of the laws of the State of California and has itsprincipal office and plant at 8240 South Alameda Street, Los Angeles,California, where it is engaged in the manufacture, sale, and distri-bution of grey-iron castings, white-iron castings, semi-steel castings,and alloy-iron castings.It also operates a plant on 26th Street, LosAngeles,California,for the same purposes and in a similar manner.In the conduct and operation of the aforesaid plants, the Company,in 1940, purchased,among othermaterials and supplies,sand, patternalloys,flour acetelyne gas and welding supplies,scrap iron,lime rock,soda ash, pitch, pig iron, lumber, sea-coal coke, gainister, grindingwheels, miscellaneous tools, shovels,riddles, and industrial gas, valuedat $124,235.37, all of which were purchased from vendors locatedwithin the State of California.More than$43,189.66, or about one-third, by value,of such materials and supplies was shipped to suchvendors from outside California.'During the same year the Company sold products manufactured,processed,and produced by it at the aforesaid plants valued at $367,-544.51.Allthe aforesaid products-were either sold or shipped topurchasers located within the State of California.The various cus-tomers use the castings purchased from the Company in the manu-facture, processing,and assembling of articles which the customerslater sell.iOne concern,which supplied the Company with materials valued at$45,787.77, obtained80 percent of such materials outside California, and 6 other concerns,which supplied theCompany with materials valued at$6,459.44, obtained all such materials outside California. 394DECISIONSOF NATIONALLABOR RELATIONS BOARDUpon incomplete data concerning the business of certain of theCompany's customers, we find that 10 concerns, which purchasedproducts of the Company valued at approximately $68,000, in turnshipped more than $26,000 thereof, by value, out of California, andthat 5 other concerns,. purchasing products of the Company valuedat approximately $75,000, shipped unspecified but apparently sub-stantial proportions thereof out of California.In response to a questionnaire sent out by a Field Examiner ofthe Board sixteen concerns doing business with the Company statedthat their business would be adversely affected by cessation of theCompany's operations.'A large proportion of this group assertedthat the defense emergency made it imperative that the Companyremain in operation.The Company employs approximately 175 persons.II.THE ORGANIZATION INVOLVEDInternationalMolders & Foundry Workers, Local 374, affiliatedwith the A. F. of L., is a labor organization admitting to membershipemployees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONEarly in June 1941, Local 374 presented to the Company its claimto the right to be recognized as sole representative for collectivebargaining.After several times informing Local 374 that it hadthe matter under consideration, the Company stated it would notbargain with Local 374 without a certification of the Board.Local374 then filed the petition in this proceeding.A statement of the Regional Director introduced in evidence at thehearing shows that Local 374 represents a substantial number ofemployees in the unit hereinafter found to be appropriate.3We find that a question has arisen concerning the representationof employees of the Company.IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the CompanyIThe parties stipulated that the letters in response to the questionnaire might be receivedin evidence.-The Regional Director's statement discloses the fOnoR mgLocal 374 introduced 129 applications for membership in itAll but 32 of the applica-tions (which number are undated) were signed between Maich and June 1941 ; all appear tobear genuine signatures.Ninety of the applications contain names of persons whose namesare on the Company's pay roll of July 21, 1941Such pay roll contained a total of 171names. ACE FOUNDRY, LIMITED395described in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening .and obstructing commerceand the free flow of commerce.V.THE APPROPRIATE UNITThe parties agree, and we find that all employees of the Companyin its Alameda and 26th Street plants, with the exception of corpo-rate officers, foremen, salesmen, the clerical forces, the watchmen,and those within the pattern makers' trade, constitute a unit appro-priate for the purposes of collective bargaining and that such unitwill insure to employees of the Company the full benefit of their rightto self-organization and to collective bargaining, and otherwise willeffectuate the policies of the Act.VI. THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which hasarisen can best be resolved by an election by secret ballot.We shalldirect that the employees in the appropriate unit who were employedduring the pay-roll period immediately preceding the date of theDirection herein, subject to the limitations and additions set forthin the Direction, shall be eligible to vote.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Ace Foundry, Limited, Los Angeles,and (7) of the National Labor Relations Act.2.All employees of the Company in its Alameda and 26th Streetplants, with the exception of corporate officers, foremen, salesmen,the clerical forces, the watchmen, and those within the pattern mak-ers' trade, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the NationalLabor Relations-Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tionsAct, 49 Stat. 449, and pursuant to Article III, Section 8, ofNational Labor Relations Board Rules and Regulations-Series 2,as amended, it is hereby 396DECISIONS OF NATIONAL LABOR RELATIONS BOARDDriECTED that, as part of the investigation authorized by theBoard to ascertain representatives for the purposes of collective bar-gaining with- Ace Foundry, Limited, Los Angeles, California, anelection by secret ballot shall be conducted as early as possible, butnot later that thirty (30) days from the date of this Direction,under the direction and supervision of the Regional Director for theTwenty-first Region, acting in this matter as agent for the NationalLabor Relations Board, and-subject to Article III, Section 9, of saidRules and Regulations, among all employees of the Company in itsAlameda and 26th Street plants who were employed during the.pay-roll period immediately preceding the date of this Direction ofElection, including 'employees who did not work during such pay-roll period because they were ill or on vacation or in the active mili-tary service or training of the United States, or temporarily laidoff, but excluding corporate officers, foremen, salesmen, the clericalforces, the watchmen, those within the pattern makers' trade, andemployees who have since quit or been discharged for cause, todetermine whether or not they desire to be represented by the Inter-nationalMolders & Foundry Workers, Local 374, affiliated with theA. F. of L., for the purposes of collective bargaining. III the Matter of ACE FOUNDRY, LIMITEDandINTERNATIONAL MOLDERS &FOUNDRY WORKERS, LOCAL 374, AFFILIATED WITH THE A. F. OF L.,Case No. R-3385CERTIFICATION OF REPRESENTATIVESFebruary 18, 19.4On January 17, 1942, the National Labor Relations Board issueditsDecision and Direction of Election 1 in the above-entitled proceed-ing.Pursuant to the Direction of Election, an election by secret ballotwas conducted on January 30,1942, under the direction and supervisionof the Regional Director for the Twenty-first Region (Los Angeles,California).On January 31, 1942, the Regional Director, acting pur-suant to Article III, Section 9, of National Labor Relations Board Rulesand Regulations-Series 2, as amended, issued and duly served uponthe parties an Election Report.No objections to the conduct of theelection or the Election Report have been filed by any of the parties.As to the balloting and its results, the Regional Director reportedas follows :Total on eligibility list_______________________________________148Total ballots cast________________________--------------------------------------------139Total ballots challenged ------------------------------- =------2Total blank ballots_____________________________------------------------------------------0Total void ballots--------------------------------------------0Total valid votes counted------------------------------------Votes cast for International Molders & FoundryWorkers,137Local 374, A. F. L----------------------------------------- 100Votes cast against International Molders & Foundry Workers,Local 374, A. F L-----------------------------------37By virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, 49 Stat. 449, and pursuant to Article III, Sections 8 and 9, ofNational Labor Relations Board Rules and Regulations-Series 2, asamended,IT IS HEREBY CERTIFIED that International Molders & FoundryWorkers, Local 374, affiliated with the American Federation of Labor,has been designated and selected by a majority of all employees of1 38 N. LR. B. 392.38 N. L. R B, No. 79a.397 398DECISIONSOF NATIONALLABOR RELATIONS BOARDAce Foundry, Limited, employed in its Alameda and 26th Street plants,but excluding corporate officers, foremen, salesmen, the clerical forces,the watchmen, and those within the pattern makers' trade as theirrepresentative for the purposes of collective bargaining, and that,pursuant to the provisions of Section 9 (a) of the National Labor Rela-tions Act, International Molders & Foundry Workers, Local 374, affili-ated' with the American Federation of Labor, is the exclusive repre-sentative of all such employees for the purposes of collective bargainingwith respect to rates of pay, wages, hours of employment, and otherconditions of employment.